Citation Nr: 0318047	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969 and from November 1973 to November 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board in April 2000 
for additional development.  That development has been 
completed but the case is not yet ready for appellate review 
and must again be remanded to the RO.


REMAND

The veteran's service-connected disabilities consist of 
status post tendon repairs of the left knee, evaluated as 30 
percent disabling, a separate rating of 10 percent for 
degenerative changes of the left knee, and a 10 percent 
rating for status post amputation, proximal interphalangeal 
joint, right little finger.  The veteran's combined 
disability rating is 40 percent.

Of record is a January 2002 treatment note indicating that 
the veteran is no longer able to work.  An April 2002 VA 
examination report reflects that the veteran has pain in his 
left knee and that he takes morphine for the pain.  The 
examiner offered his opinion that the veteran is unemployable 
due to residuals of a left knee injury, status post surgery 
with degenerative changes as well as to large amounts of 
morphine the veteran is taking.  

The VA examiner's opinion and the January VA treatment note 
provide a plausible basis for concluding that the veteran's 
service connected disabilities preclude him from following a 
gainful occupation.  

The regulations require that TDIU should be granted if the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it shall 
be ratable at 60 percent or more, and that if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more with sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2002).

Where, as in this case, the veteran does not meet the 
percentage requirements for a total rating set out in 
38 C.F.R. § 4.16(a), the Board lacks the authority to grant a 
total rating in the first instance.  Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  In such a case the Board must refer 
the matter to VA's Compensation and Pension (C&P) Director 
for initial consideration under the provisions of 38 C.F.R. 
§ 4.16(b).  Id.  Referral is required where there is a 
plausible basis for concluding that the veteran is unable to 
secure and follow a gainful occupation.  Id. at 9.

Therefore, the Board must REMAND this case for the following:

1.	The RO should conduct a Social and 
Industrial Survey to determine the 
veteran's ability to work in 
substantially gainful employment in 
light of his current service-connected 
disabilities.  The social worker 
should review the claims folder prior 
to conducting the survey.  A complete 
rationale for any opinion offered 
should be included in the report of 
the survey.  The social worker should 
reference the veteran's employment 
history, his educational background, 
and his service-connected disabilities 
when reaching an opinion as to the 
veteran's ability to work.

2.	Thereafter, the RO should refer this 
case to the Director of C & P with a 
full statement as to the veteran's 
service-connected disabilities, 


3.	employment history, educational and 
vocational attainment and all other 
factors having a bearing on this case.  
The Director of C & P should make a 
determination as to whether the 
veteran is entitled to a total rating 
for compensation based on individual 
unemployability in accordance with the 
provisions of 38 C.F.R. § 4.16(b).

4.	If any benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case in 
accordance with the applicable laws 
and regulations.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



